Title: To George Washington from Mary Wooster, 8 May 1789
From: Wooster, Mary
To: Washington, George



Sir
New Haven May 8th 1789

Permit me to address your Excellency on a subject which perhaps may be thought improper for a Woman, but I rely on my particular unfortunate situation and the candor of your Excellency for my justification⟨.⟩ My Son having been excedingly unfortunate during the course of the last War by the loss of his pay⟨,⟩ receiving his debts in Continental Money, by being plunder’d to a very considerable amount by the British and Various other ways, but more particularly by the untimely death of his Father which left him in a very disagreable situation at the close of the war, and from which he has never been able to recover, altho he has made every exertion in his power, and at present is entirely out of business with a large Family to support; he has been preposeing for some time past to go and settle in a foreign Country, but his friends have advis’d him to Stay in this Country if he can with propriety, for this end I know he has petition’d your Excellency for a Post under the new Constitution but I am afraid that with his fortune he has lost his friends, as is too frequently the case, and must entreat of your Excellency to become a Father to him, and relieve him in some measure from his troubles, forgive a Mothers feelings whose future happiness

Depends on that of her Son—I have lost my Husband, I have only one Son to depend on, and if he cannot get into Some place or business here whereby he can support his family, is determind to remove into a foreign Country and leave me in a worse than Widow’d State I must therfore entreat your Excellency to consider his and my Situation, and by relieving us in Some way, receive from us with gratitude the Blessings of the Widow and Orphan. I am with respect & Esteem Your Excellencys most Obedt and Very Humble Servt

Mary Wooster

